Citation Nr: 1816179	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to Von Hippel-Lindau syndrome (VHL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976.  He also service on active duty in support of Operation Desert Storm from January 25, 1991 to March 26, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2014, the Veteran testified during a hearing before the undersigned by videoconference; a transcript is of record.  

In July 2016, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record is against a finding that sleep apnea is related to the Veteran's period of active service, to include as secondary to VHL.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea, to include as secondary to VHL, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The law also provides a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Facts and Analysis

The Veteran contends that his obstructive sleep apnea is related to his active service, to include as secondary to his diagnosed VHL.  The Veteran was diagnosed with mild obstructive sleep apnea in 2008, therefore the Veteran has met the first element of service connection.  See Baptist Health Medical Center record of November 2008.  

The Veteran, in a November 2014 videoconference hearing, testified that he began snoring and having trouble sleeping while he was stationed at Fort Hood.  The Veteran attributed his sleep apnea in service to "stress from long hours in the government keep[ing] me up all hours of the night.  I was working 24 hour shifts on guard duty."  See November 2014 Hearing Transcript at page 33.  The Veteran said he went to sick call due to being unable to sleep.  The Veteran's March 1991 separation exam did not contain any notes or complaints regarding his sleep patterns.  The yes or no portion of the exam titled "frequent trouble sleeping" was left blank.  A previous exam, dated November 1986, was normal regarding any sleep conditions.  Further, the Veteran's in service records are silent as to any complaints regarding issues or complaints about his sleep or snoring.  

The Veteran is competent to report trouble with his sleeping pattern and snoring while in service.  The Board finds the Veteran's account of his troubles sleeping in service is credible.  However, the Board does not find the Veteran competent to assess the cause of his sleep apnea or render an opinion as to the causation of his sleep issues while in service.  The Veteran is not a medical expert and is therefore not qualified to offer such opinions in this regard.  That said, the Board finds that the second element of service connection has been met, as the Veteran has identified an in service event.

A prior Board decision in July 2016 remanded the Veteran's sleep apnea claim so that an opinion could be obtained to determine the current nature and etiology of the Veteran's sleep apnea.  In November of 2016, VA issued a medical opinion regarding the etiology of the Veteran's sleep apnea.  The VA examiner opined that the Veteran's sleep apnea was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  See November 2016 VA Medical Opinion.  The examiner reasoned that, "Snoring alone cannot make a diagnosis of sleep apnea.  It takes a multitude of other symptoms to be significant."  The VA examiner did concur, however, that the Veteran did currently suffer from sleep apnea.  The third, and final element of service connection, has not been satisfied.

In a statement provided by the Veteran in March 2017, the Veteran contends the conclusion of the RO in the February 2017 Supplemental Statement of the Case denying service connection for sleep apnea, was clear and unmistakable error (CUE).  An assertion of CUE cannot be made against a non-final rating decision as in this instance. See 38 C.F.R. § 3.105 (a). The Veteran alleges that the RO's decision was based on the VA examiner's opinion that snoring alone could not make a diagnosis for sleep apnea and that there is no link to VHL.  The Veteran was issued a VA medical opinion which includes an opinion regarding sleep apnea and its relationship to his period of service.  The Board finds that the VA medical report and opinion of record is adequate for rating purposes because it was performed and prepared by a medical professional, and was based on thorough examination of the Veteran's claim file, and reported findings pertinent to decide the claim for service connection. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The examiner did not find a link between the Veteran's VHL and his sleep apnea.  The Veteran is not currently service connected for VHL and thus there is no reason to consider the Veteran's sleep apnea as secondary to his VHL.  The Board finds that no further examinations are necessary regarding the above issues.  Further, under 38 C.F.R. § 3.105(a), "previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error."  As noted, CUE cannot be considered as the rating decision on appeal is not a final decision as is required by the aforementioned regulation.

Given the medical evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, to include as secondary to VHL and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to VHL, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


